Order entered December 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01248-CV

CITY OF TERRELL, TEXAS, AND MIKE SIMS, INTERIM CITY MANAGER OF THE
         CITY OF TERRELL, IN HIS OFFICIAL CAPACITY, Appellants

                                              V.

                  FREDERICK GEORGE EDMONDS, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                            Trial Court Cause No. 103352-CC2

                                          ORDER
        Before the Court is appellees’ December 5, 2019 motion to extend the time to file their

brief. We GRANT the motion and ORDER appellees’ brief due on or before December 10,

2019.




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE